DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.

Response to Amendment
This Office Action is sent in response to amended application S/N 15/278,254 filed on December 13, 2021 and the telephonic interview conducted with the applicant’s representative on May 25, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 11, 13-17 are allowed.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Verbal authorization for this examiner's amendment was given by Applicant's Representative, James Mrose (Reg. No. 33,264), on May 25, 2022.
Please amend the claims, which were filed on December 13, 2021 with new versions as follows:
1-10. (Canceled).

(Currently Amended). A system for generating customized video from  an encapsulated video file, said system comprised of:
builder module for creating an encapsulated media file containing at least one media unit and multiple parameters types data thereof, wherein the encapsulated media file includes video data and video customization data, said encapsulated media file   being configured for de-capsulation thereof for playing content thereof by generating video frames based on 
preparation module configured to determine the at least one media unit for encapsulation, each media unit comprising a basic media content constructed from the video frames, wherein each frame is constructed of  static layers and dynamic layers;
wherein for each of said determined media unit frames and layers, properties of each defined media object are defined for each video frame based on defined dynamic motion rules and defined customization rules;[AltContent: connector][AltContent: connector]
organization module configured to determine media units to be played and order of playing based on customization rules based on customization parameters retrieved from a user     profile; and
a decoder module and designated video player on a client device, which receive the encapsulated media file and play customized decoded video files based on the encapsulated video, wherein said decoder module applies all of the following steps:
determine media units to be played and order of playing based on customization rules, wherein said customization rules are applied or set according to said customization parameters such as environmental or contextual parameters, retrieved from a user's profile;
for each media unit, extract each media object's customization  parameters;
extract each media unit's customization rules, applied or set according to the user profile, current context and environment data, wherein the customization rules comprise:
appearance customization rules that apply to parameters     which have a visible effect on the customized video including inserting a specific username or image in a sequence of the customized video; and
selection customization rules that apply to parameters which determine the media units to be displayed in the determined order of playing media units;
update objects' properties for each frame based on dynamic and  static customization rules;
generate layers of frames according to media object data, including updated properties for each frame based on extracted customization rules;
generate at least one video file from a sequence of generated  frames;
wherein said preparation module, said organization module, and said builder module comprise one or more processors, operatively coupled to non­transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of said instruction code by said one or more processors implements 
(Canceled).

(Previously Presented). The system of claim 11 wherein each customized video can be defined as static or dynamic.
(Previously Presented). The system of claim 11 wherein the encapsulation further includes defining extension functionalities.
(Previously Presented). The system of claim 11 wherein the encapsulation further includes defining shader parameters of 3D effects.
(Previously Presented). The system of claim 11 further comprising adding data of alternative or additional objects or adding external resources links to objects.
17 (Previously Presented). The system of claim 11 wherein a user is enabled to add data of alternative or additional objects.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 11.
More specifically, the prior art of record does not specifically suggest the combination of “a decoder module and designated video player on a client device, which receive the encapsulated media file and play customized decoded video files based on the encapsulated video, wherein said decoder module applies all of the following steps: determine media units to be played and order of playing based on customization rules, wherein said customization rules are applied or set according to said customization parameters such as environmental or contextual parameters, retrieved from a user's profile; for each media unit, extract each media object's customization  parameters; extract each media unit's customization rules, applied or set according to the user profile, current context and environment data, wherein the customization rules comprise: appearance customization rules that apply to parameters     which have a visible effect on the customized video including inserting a specific username or image in a sequence of the customized video; and selection customization rules that apply to parameters which determine the media units to be displayed in the determined order of playing media units; update objects' properties for each frame based on dynamic and  static customization rules; generate layers of frames according to media object data, including updated properties for each frame based on extracted customization rules; generate at least one video file from a sequence of generated  frames” in combination with all the other limitations recited in independent claim 11.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claim 11 is allowed. The dependent claims 13-17, being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169